      Case 5:20-cv-00286-TKW-MJF Document 1 Filed 10/21/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION


KARON BONDS

       Plaintiff,

     vs.
                                            CIVIL ACTION NO.:
PANAMA CITY HOUSING
AUTHORITY

      Defendant



                                   COMPLAINT

                                 INTRODUCTION


      NOW INTO COURT through undersigned counsel, comes Karon Bonds, who

brings claims against her former employer, Defendant Panama City Housing

Authority (“Defendant”) for violations of the Family Medical Leave Act (“FMLA”),

29 U.S.C. Section 2612(a)(1) and the anti-retaliatory provisions found in Section

2615(a)(1) and (2) and (b)(1). Plaintiff also brings an action for the violation of the

Families First Coronavirus Response Act (“FFCRA”), P.L. 116-136, as amended,

and alleges as follows:
  Case 5:20-cv-00286-TKW-MJF Document 1 Filed 10/21/20 Page 2 of 8




                              JURISDICTION

1. Jurisdiction is conferred upon this Honorable Court by 28 U.S.C. §1331, this

   action involving questions of federal law.

                                  VENUE

2. Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                                 PARTIES

3. Plaintiff Bonds at all times pertinent hereto was a resident of the State of

   Florida and worked for Defendant from November 2019 to June 2020.

4. Named Defendants herein is Panama City Housing Authority, a Florida entity

   authorized to and doing business in the Bay County, State of Florida.

                          FACTUAL ALLEGATIONS

5. All previous paragraphs are incorporated as though fully set forth herein.

6. Plaintiff worked for Defendants as a fulltime employee from November 2019

   to June 2020.

7. Throughout her employment with Defendant, Plaintiff Bonds performed her

   duties in an exemplary fashion. Plaintiff was considered an exceptional

   employee and had no significant history of performance, attendance, or

   disciplinary issues.

8. In June 2020 Plaintiff began experiencing the symptoms of COVID-19 and

   was tested for the same.
  Case 5:20-cv-00286-TKW-MJF Document 1 Filed 10/21/20 Page 3 of 8




9. On June 12, 2020, Plaintiff’s first COVID-19 test came back inconclusive.

10. Plaintiff immediately informed her direct supervisor and was advised that she

   could not return to work until her test results came back negative.

11. Accordingly, Plaintiff took to a second COVID-19 test on June 15, 2020.

12. On June 19, 2020 the results of that test were returned as negative for the

   virus, and Plaintiff immediately advised her employer of her results.

13. Plaintiff was expecting clearance to return to work, and she constantly

   updated the Defendant about her medical condition and indicated that she was

   able to return to work.

14. However, rather than allow Plaintiff to return to work, Defendant fired

   Plaintiff on June 19, 2020, within 20 minutes of learning that she had tested

   negative and was cleared to return to work. Defendant’s stated reason for

   terminating Plaintiff: she missed her performance review because it was

   scheduled on June 15, 2020, during the time that she was on leave and under

   quarantine due to her COVID-19 diagnosis when she (obviously) could not

   be physically present at work for the review.

15. Plaintiff was unlawfully and retaliatorily terminated by her employer.

16. Defendant violated Plaintiff’s protected rights under the Families First

   Coronavirus Response Act (“FFCRA”), 116 P.L. 116-136, as amended, when
   Case 5:20-cv-00286-TKW-MJF Document 1 Filed 10/21/20 Page 4 of 8




   it fired Plaintiff due to the COVID-19 diagnosis, and therefore should be

   punishable under FLSA, 29 U.S.C. § 215 (a) (3).

17. Defendants did not have a subjective or objective good faith basis for their

   actions, and Plaintiff is therefore entitled to liquidated damages.

18. As a direct and proximate cause of Defendant’s willful, wanton, and malicious

   acts described in part above, Plaintiff has sustained damages for the loss of

   her employment, as well as the security and peace of mind it provided her.

   Plaintiff has incurred additional damages including lost wages, pain and

   suffering, mental anguish, and other damages connected with the loss of her

   job.

19. Plaintiff seeks to recover damages pursuant to the Families First Coronavirus

   Response Act (“FFCRA”), 116 P.L. 116-136, as amended; and any other

   remedy, as allowable by law.

                       COUNT I:
 VIOLATION OF THE FAMILY FIRST CORONAVIRUS RESPONSE
         ACT (“FFCRA”) P.L. 116-136, AS AMENDED

20. All previous paragraphs are incorporated as though fully set forth herein.

21. On June 12, 2020, Plaintiff’s employer advised her that she needed a negative

   COVID-19 test to return to work.

22. At that time, Plaintiff: (1) was subjected to a Federal, State, or Local

   quarantine or isolation order related to COVID-19; (2) had been advised by a
   Case 5:20-cv-00286-TKW-MJF Document 1 Filed 10/21/20 Page 5 of 8




   health care provider to self-quarantine related to COVID-19; and (3) Plaintiff

   was under observation because of a potential COVID-19 diagnosis.

23. Defendant violated the FFCRA by discharging Plaintiff from her position

   based upon her potential COVID-19 diagnosis and orders from her physician

   to self-isolate.

24. Under the FFCRA, employers are to provide their employees with paid sick

   leave up to two (2) weeks or eighty (80) hours at their regular rate of pay,

   which the Defendant did.

25. However, the Defendant terminated Plaintiff on or about June 19, 2020.

26. Defendant was fully aware of the health status of the Plaintiff by virtue of the

   regular updates she provided to her supervisor.

27. Rather than allow Plaintiff to return to work,       she was unlawfully and

   retaliatorily terminated by her employer.

28. Plaintiff’s need for time off work, due to the concerns related to COVID-19,

   was the motivating factor behind her termination.

29. Pursuant to the FFCRA, the Defendant was prohibited from terminating

   Plaintiff for her mandatory time off work due to COVID-19, and therefore

   shall be punishable under FLSA, 29 U.S.C. § 215 (a) (3).

30. 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to

   discharge or in any other manner discriminate against any employee because
   Case 5:20-cv-00286-TKW-MJF Document 1 Filed 10/21/20 Page 6 of 8




   such employee has filed any complaint or instituted or caused to be instituted

   any proceeding under or related to this chapter, or has testified or is about to

   testify in any such proceeding,......”

31. Defendant willfully and intentionally retaliated against Plaintiff by firing her.

32. The motivating factor which caused the Plaintiff’s termination as described

   above was the quarantine needed to receive the results of her COVID-19

   diagnosis.

33. In other words, the Plaintiff would not have been discharged but for her need

   to quarantine and take a COVID-19 test.

34. Defendant’s termination of Plaintiff was in direct violation of 29 U.S.C. 215

   (a) (3) and, as a direct result, Plaintiff has been damaged.

35. Plaintiff has retained the law offices of the undersigned attorney to represent

   her in this action and is obligated to pay a reasonable attorneys’ fee.

                                 JURY DEMAND

36. Plaintiff demands trial by a jury of all issues so triable as of right.

                           PRAYER FOR RELIEF


   WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

       a. Issue a declaratory judgment that Defendant’s acts, policies, practices,

          and procedures complained of herein violated provisions of the
Case 5:20-cv-00286-TKW-MJF Document 1 Filed 10/21/20 Page 7 of 8




      Families First Coronavirus Response Act (“FFCRA”), 116 P.L. 116-

      136, as amended;

   b. Enter judgment against Defendant that Plaintiff recovers compensatory,

      damages and an equal amount of liquidated damages as provided under

      the law and in 29 U.S.C. § 216(b);

   c. That Plaintiff recovers an award of reasonable attorney fees, costs, and

      expenses.

   d. Order the Defendant to make whole the Plaintiff by providing

      appropriate back pay and other benefits wrongly denied in an amount

      to be shown at trial and other affirmative relief;

   e. Plaintiff further prays for such additional relief as the interests of justice

      may require.




                                  Respectfully submitted,

                                  /s/ Mary Bubbett Jackson                _
                                  Mary Bubbett Jackson, (FL Bar No. 100852)
                                  JACKSON+JACKSON
                                  1992 Lewis Turner Blvd, Suite 1023
                                  Fort Walton Beach, Florida 32547
                                  T: (850) 200-4594
Case 5:20-cv-00286-TKW-MJF Document 1 Filed 10/21/20 Page 8 of 8




                             F: (888) 988-6499
                             E: mjackson@jackson-law.net
                             Attorney for Plaintiff
